Powell, J.
The lightning-rod company sued Linder for the purchase-price of about 200 feet of lightning-rod, which had been ordered under a written contract stating that it was not subject to countermand, except by mutual consent. The petition alleged delivery. The plea set up that, though the defendant had signed the contract, he had never accepted any of the lightning-rods from the plaintiff, and had renounced the contract, for that, within a few hours after the contract was made, and before the plaintiff had been put to any expense or trouble whatever, or had undertaken to fill the order, he had canceled it, and had told the plaintiff that he would not take the rods, and had directed the plaintiff not to ship them. He denied that delivery had been made. On this state of facts, the case is controlled by Black v. Kaplan, 9 Ga. App. 811 (72 S. E. 303); Rounsaville v. Leonard Co., 127 Ga. 735 (6), (56 S. E. 1030); and Oklahoma Vinegar Co. v. Carter, 116 Ga. 140 (42 S. E. 378, 59 L. R. A. 122, 94 Am. St. R. 112).

Judgment reversed.